Order, Supreme Court, Bronx County (George D. Salerno, J.), entered March 19, 2007, which denied defendants’ motion for summary judgment dismissing the complaint, unanimously reversed, on the law, without costs, and the motion granted. The Clerk is directed to enter judgment in defendants’ favor dismissing the complaint.
Plaintiffs provided no explanation for terminating their medical treatment several months after the accident in which they claim to have sustained “serious injury” (Insurance Law § 5102 [d]; see Pommells v Perez, 4 NY3d 566, 574-575 [2005]). Concur—Lippman, EJ., Friedman, Sweeny and Moskowitz, JJ.